Citation Nr: 1818882	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1971 to April 1972.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in December 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Board finds that a VA examination is warranted for this claim. Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's VA treatment records show that he reports tinnitus and has hearing loss. His service treatment records show complaints of and treatment for upper respiratory infections and colds. 

As the Veteran has not been afforded a VA medical opinion regarding this claim and it would assist in adjudicating the claim, the Veteran should be afforded a VA medical examination and opinion. See McLendon, 20 Vet. App. at 83, 38 C.F.R. 
§ 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's updated VA audiological treatment records. 

2. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of any hearing loss and tinnitus. The entire claims file, including all electronic files, must be reviewed by the examiner. 

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's reported tinnitus is etiologically related to or had its onset during his period of service, including treatment for colds, infections, and upper respiratory infections. 

The examiner must also provide a medical opinion addressing whether any currently diagnosed hearing loss:

a) Clearly and unmistakably (obvious and manifest) existed prior to service;

b) And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c) If the examiner finds that hearing loss did not pre-exist active duty, he or she should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's disability is etiologically related to active duty service, including treatment for colds, infections, and upper respiratory infections. 

The examination report must include a complete rationale for all opinions expressed.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




